Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 06/05/2021 has been entered. Claims 18-28 and 30-37 are pending in the application.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18, 20-22, 24-26, and 35-36 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,274,408 to Nimrod, and further in view of WO 9,618,429 to Dietz, and in further view of U.S. Patent No. 4,842,585 to Witt.
Regarding Claim 18, Nimrod teaches a method of providing an access path into a blood vessel of a patient (Col. 2, lines 31-56), comprising:
having a hollow bore needle (Fig. 7-8, element 30) comprising: a barrel (See Annotated Fig. below) defined by a cylindrical wall, the barrel having a distal end and a barrel diameter; a channel (Annotated Fig. 2, element 53) defined by the barrel extending along a central 
applying the needle to the patient's skin (Col. 4, lines 30-36);  
puncturing the skin and advancing the needle until the bevel portion of the barrel enters the lumen of the blood vessel (Col. 4, lines 30-47; verification of blood indicates the a portion of the bevel portion of the barrel has entered the blood vessel); 
advancing a guidewire in a straight path through the single port of the hub and through the channel of the needle and into the lumen of the blood vessel (Col. 4, lines 55-63; guidewire 12 is advanced in a straight path through the needle channel as further shown in Fig. 8);

    PNG
    media_image1.png
    343
    330
    media_image1.png
    Greyscale
withdrawing the needle over the guidewire, leaving the distal end of the guidewire in place within the lumen of the blood vessel (Col. 4, line 64 – Col. 5, line 3)


    PNG
    media_image2.png
    303
    420
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    227
    367
    media_image3.png
    Greyscale
	However, Dietz discloses an analogous invention directed to providing an access path into a blood vessel of a patient which teaches a hollow bore needle (Figs. 1 and 3, element 2) further comprising a bevel portion (Fig. 3, element 7), within the barrel at the bevel portion, an internal lip (Figs. 1-4, element 9) that defines a ramp (Fig. 2, element 15) having an incline relative to the central longitudinal axis (Fig. 1, element 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the bevel portion of the needle of the method of Nimrod to include an internal lip that defines a ramp having an incline relative to the central longitudinal axis, as taught by Dietz, in order to allow safer puncturing with a reduced risk of vascular injuries and bleeding (Dietz, English translation, Pg. 4, Par. 5).   
The modified method of Nimrod and Dietz is still silent regarding wherein the ramp has a concave surface that merges smoothly with the cylindrical wall of the barrel.
Witt discloses an analogous invention directed to providing an access path to spinal and peridural space and a needle which serves to advance a catheter in a similar manner to the way a needle is used in the present application to advance a guidewire. Witt teaches the needle comprises a barrel 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the internal ramp of the modified method of Nimrod and Dietz to have a smoothly continuous concave surface that merges smoothly with the cylindrical wall of the barrel along an entire length of the ramp, as taught by Witt, in order to provide a surface which guides continuously in a forward and lateral direction (Col. 3, lines 14-18). 
Regarding Claim 20, the modified method of Nimrod, Dietz, and Witt teaches all of the limitations as discussed above and including the limitations of claim 20 as the method has been modified such that the guidewire exits the barrel and enters into the lumen of the blood vessel at an oblique angle relative to the central longitudinal axis (Dietz, Fig. 13, guidewire 16 is shown exiting the barrel of the needle and enter the lumen at an oblique angle relative to the central longitudinal axis due to the ramp 15 of the internal lip).
Regarding Claim 21, the modified method of Nimrod, Dietz, and Witt teaches all of the limitations as discussed above and including the limitations of claim 21 as the hollow bore needle has been modified such that the channel at the shaft portion of the barrel is parallel to the central longitudinal axis and at the bevel portion, the channel is oblique relative to the central longitudinal axis (Annotated Fig. 13 of Dietz, shown again below, shows the channel is oblique at bevel portion 7 because ramp 15 guides the channel to an oblique angle relative to the central longitudinal axis).

    PNG
    media_image4.png
    362
    499
    media_image4.png
    Greyscale
Regarding Claim 22, the modified method of Nimrod, Dietz, and Witt teaches all of the limitations as discussed above and including the limitations of claim 22 as the hollow bore needle has been modified such that an outer surface of the barrel is parallel and coaxial to the central longitudinal axis along an entire length of the barrel, including the bevel portion.  The needle barrel of Nimrod is parallel and coaxial to the central longitudinal axis of the shaft portion of the barrel along the entire length and the previous modifications have not altered the outer surface of the barrel. 
Regarding Claim 24, the limitation “wherein the internal lip is located within 2.5 cm of the distal end of the barrel” is recited.  Based on the disclosure, it is not apparent how this distance is measured.  For purposes of examination, a distance measuring less than 2.5 cm from a distal end of the barrel of a needle to any point of an internal lip would meet this limitation. 

    PNG
    media_image5.png
    213
    194
    media_image5.png
    Greyscale
the barrel.  

Regarding Claim 25, the modified method of Nimrod, Dietz, and Witt teaches all of the limitations as discussed above but does not expressly teach the method wherein the bevel portion of the hollow bore needle is angled in the range of 8-25° relative to the central longitudinal axis of the barrel.
However, Dietz further teaches that needles of the prior art conventionally use bevel portions angled in the range of 8-25° relative to the central longitudinal axis of the barrel (Dietz, English translation, pg. 2, lines 11-12; angles of less than 30° includes angles in the range of 8-25° and the cannula axis is interpreted to be equivalent to the central longitudinal axis).  Dietz does not propose any changes to the bevel angle in his invention and thus Dietz also teaches a bevel portion angled in the range of 8-25° relative to the central longitudinal axis.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the modified hollow bore needle of Nimrod, Dietz, and Witt to have the 
Regarding Claim 26, the modified method of Nimrod, Dietz, and Witt teaches all of the limitations as discussed above but does not expressly teach the method wherein the internal lip extends across the barrel by 30-70% of the barrel’s diameter. 
However, Dietz further teaches (Fig. 4) the invention wherein the internal lip (Fig. 4, element 9) extends across the barrel by 30-70% of the barrel’s diameter.  Although Dietz does not expressly recite how far the internal lip may extend, Fig. 4 shows a cross section of the portion of the barrel where the internal lip 9 is located.  Fig. 4 shows internal lip 9 extending approximately across 50% of the barrel’s diameter.  Furthermore, Dietz recites on page 4, lines 2-3, that the inlet opening (Fig. 4, element 5) is “greatly reduced compared to conventional cannulas”.  In order to greatly reduce the inlet opening 5, Dietz conceived the internal lip 9 extending across a large portion of the barrel’s diameter, in some cases approximately 50% of the barrel’s diameter, as shown in Fig. 4.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the modified hollow bore needle of Nimrod, Dietz, and Witt to have the internal lip extend across the barrel by 30-70% of the barrel’s diameter, as taught by Dietz, in order to greatly reduce the size of the inlet opening (Dietz, English translation, pg. 4, lines 2-3). 
Regarding Claim 35, the modified method of Nimrod, Dietz, and Witt teaches all of the limitations as discussed above but does not expressly teach the method wherein the patient has a body mass index (BMI) in the overweight range of 25-30.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the modified method of Nimrod, Dietz, and Witt in order to be 
Regarding Claim 36, the modified method of Nimrod, Dietz, and Witt teaches all of the limitations as discussed above but does not expressly teach the method wherein the patient has a body mass index (BMI) in the obese range of greater than 30.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the modified method of Nimrod, Dietz, and Witt in order to be performed wherein the patient has a body mass index (BMI) in the obese range of greater than 30. The modified method of Nimrod, Dietz, and Witt is a method which may be used on any patient who requires an access path provided to the lumen of their blood vessel and there is no indication that patients with a body mass index in the obese range of greater than 30 are intended to be excluded from the method or that the method could not be performed on patients with a body mass index in the obese range of greater than 30.   Furthermore, Dietz indicates that his invention is intended to address situations in which the needle is correctly placed in a blood vessel, but the angle is not sufficient for the guidewire to be advanced without high risk of injury (Dietz, English translation, pg. 3, lines 8-11). 
Claims 19 and 27 are rejected under U.S.C. 103 as being unpatentable over Nimrod in view of Dietz, and Witt, as applied to claim 18 above, and further in view of U.S. Patent App. Pub. 2014/0249504 to Franklin.
Regarding Claim 19, the modified method of Nimrod, Dietz, and Witt teaches all of the limitations as discussed above regarding claim 18, but does not expressly teach the method wherein the needle is applied at an angle of greater than 45 degrees relative to the skin surface or the blood vessel. 
However, Franklin discloses an analogous invention directed to providing an access path into a blood vessel of a patient which teaches applying a needle at an angle of greater than 45 degrees relative to the skin surface.  In Par. 0030, lines 3-9, Franklin discloses that a base member (Fig. 7, element 220 which lies at an angle equivalent to the angle of the skin surface) and a stand member (Fig. 7, element 270 which lies at an angle equivalent to the angle of the needle) are coupled with a fixed angle between them.  The angle between the base member and the stand member is equivalent to the angle between the needle and the skin surface and Franklin further teaches that the angle may be between 30 and 60 degrees which includes angles greater than 45 degrees. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the needle application of the modified method of Nimrod, Dietz, and Witt such that the needle is applied at an angle of greater than 45 degrees relative to the skin surface or the blood vessel, as taught by Franklin, in order to permit vascular access by the needle and insertion of guidewire into the blood vessel (Par. 0030, lines 5-8). 
Furthermore, it would be obvious to one of ordinary skill in the art that the hollow bore needle of the modified method of Nimrod, Dietz, and Witt could be applied at any angle deemed necessary by 
Regarding Claim 27, the modified method of Nimrod, Dietz, Witt, and Franklin teaches all of the limitations as discussed above regarding claim 19, but does not expressly teach the method wherein the needle is applied at an angle of greater than 60 degrees relative to the skin surface or the blood vessel. 
However, Franklin further discloses a method providing an access path into a blood vessel of a patient which teaches applying a needle at an angle of greater than 60 degrees relative to the skin surface.  In Par. 0030, lines 3-9, Franklin discloses that a base member (Fig. 7, element 220 which lies at an angle equivalent to the angle of the skin surface) and a stand member (Fig. 7, element 270 which lies at an angle equivalent to the angle of the needle) are coupled with a fixed angle between them.  The angle between the base member and the stand member is equivalent to the angle between the needle and the skin surface and Franklin further teaches that the angle may be any angle that permits vascular access which may include angles greater than 60 degrees. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the needle application of the modified method of Nimrod, Dietz, Witt, and Franklin such that the needle is applied at an angle of greater than 60 degrees relative to the skin surface or the blood vessel, as taught by Franklin, in order to permit vascular access by the needle and insertion of guidewire into the blood vessel (Par. 0030, lines 5-8). 
Furthermore, it would be obvious to one of ordinary skill in the art that the hollow bore needle of the modified method of Nimrod, Dietz, and Witt could be applied at any angle deemed necessary by the health care provider performing the method, such as any angle greater than 60 degrees, in order to provide an access path to a blood vessel.
Claims 23, 28, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Nimrod in view of Dietz, and Witt, as applied to claim 18 above, and further in view of US Patent No. 5,100,390 to Lubeck.
Regarding Claim 23, the limitation “wherein the internal lip is angled in the range of 5-20° relative to the central longitudinal axis” is recited.  The claim language of this limitation is broad in relation to which portions of an internal lip may be considered if the internal lip is curved.  For purposes of examination, any portion of a curved, internal lip may be considered, but in accordance with the present disclosure, the angle of an internal lip as it extends away from a cylindrical wall may be particularly considered.   
The modified method of Nimrod, Dietz, and Witt teaches all of the limitations as discussed above regarding claim 18, but does not expressly teach the internal lip angled in the range of 5-20° relative to the cylindrical wall or the central longitudinal axis.
However, Lubeck discloses an analogous invention directed to providing an access path to the dural membrane of the spinal column and also a needle which serves to advance a catheter in a similar manner to the way a needle is used in the present application to advance a guidewire. Lubeck teaches a needle with an internal lip (Fig. 4a; internal lip is formed integrally with blunt end 6 and is defined by the inclined surfaces 8’; surfaces 8’ are interpreted as surfaces of an internal lip as they provide an oblique angle to the channel 8 as it approaches the distal end of the needle) which is angled in the range of 5-20° relative to the cylindrical wall or the central longitudinal axis (the internal lip has an angle of 11° +/- 1° at the first inclined surface 8’ as the lip extends away from the cylindrical wall).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the internal lip of the modified hollow bore needle of Nimrod, Dietz, and Witt to be angled in the range of 5-20° relative to the cylindrical wall or the central longitudinal axis, 
Regarding Claim 28, the modified method of Nimrod, Dietz, and Witt teaches all of the limitations as discussed regarding claim 20, but does not expressly teach wherein the oblique angle is in the range of 25-75°.
Lubeck discloses an analogous invention directed to providing an access path to the dural membrane of the spinal column and also a needle which serves to advance a catheter in a similar manner to the way a needle is used in the present application to advance a guidewire. Lubeck teaches a needle with an internal lip which provides an oblique angle relative to the central longitudinal axis (Fig. 4a; surfaces 8’ are interpreted as surfaces of an internal lip as they provide an oblique angle to the channel 8 as it approaches the distal end of the needle; the angle of the distal most surface 8’ is interpreted as the oblique angle at which the guidewire exits the barrel and enters the lumen) in the range of 25-75°.  In Fig. 4a, the distal most inclined surface 8’ defines the oblique angle of a guidewire advanced through channel 8 and has an angle of 45° relative to an axis perpendicular to the central longitudinal axis.  The final inclined surface, therefore, has an angle of 45° relative to the central longitudinal axis.  Thus, Lubeck teaches a needle which provides an oblique angle in the range of 25-75° since 45° is in the range of 25-75°.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the internal lip of the modified hollow bore needle of Nimrod, Dietz, and Witt to have a surface which provides an oblique angle in the range of 25-75°, as taught by Lubeck, in order to allow direction of a guidewire to exit the needle in a controlled direction (Col. 8, lines 38-42). 
Regarding Claim 31, the limitation “wherein the internal lip is angled in the range of 5-20° relative to the central longitudinal axis” is recited.  The claim language of this limitation is broad in relation to which portions of an internal lip may be considered if the internal lip is curved.  For purposes 
The modified method of Nimrod, Dietz, and Witt teaches all of the limitations as discussed above regarding claim 18 and including wherein the angle of the internal lip increases as the internal lip approaches an edge of the bevel portion of the barrel (the concave surface of the ramp which continuously ascends from the cylindrical wall, as modified in view of Witt, is interpreted as the angle of the internal lip increases as the internal lip approaches an edge of the bevel portion of the barrel). 
The modified method of Nimrod, Dietz, and Witt does not expressly teach the internal lip angled in the range of 5-20° relative to the central longitudinal axis as it extends away from the cylindrical wall of the barrel.
However, Lubeck discloses an analogous invention directed to providing an access path to the dural membrane of the spinal column and also a needle which serves to advance a catheter in a similar manner to the way a needle is used in the present application to advance a guidewire. Lubeck teaches a needle with an internal lip (Fig. 4a; internal lip is formed integrally with blunt end 6 and is defined by the inclined surfaces 8’; surfaces 8’ are interpreted as surfaces of an internal lip as they provide an oblique angle to the channel 8 as it approaches the distal end of the needle) which is angled in the range of 5-20° relative to the central longitudinal axis (the internal lip has an angle of 11° +/- 1° at the first inclined surface 8’ as the lip extends away from the cylindrical wall).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the angle of the internal lip of Nimrod, Dietz, and Witt to be in the range of 5-20° relative to the central longitudinal axis, as taught by Lubeck, in order to provide a positive guiding surface for a guidewire to be advanced (Col. 7, lines 48-52). 
Regarding Claim 32, the modified method of Nimrod, Dietz, Witt and Lubeck teaches all of the limitations as discussed above regarding claim 31 and including the limitations of claim 32 as the hollow bore needle has been modified such that the internal lip has an increase in angle to more than 10° (Lubeck, Fig. 4a, inclined surfaces 8’ increase to 45° relative to the central longitudinal axis which is more than 10°).
Regarding Claim 33, the modified method of Nimrod, Dietz, Witt and Lubeck teaches all of the limitations as discussed above regarding claim 32 and including the limitations of claim 33 as the hollow bore needle has been modified such that the internal lip has an increase in angle to the range of 25-90° (Lubeck, Fig. 4A, inclined surfaces 8’ increase to 45° relative to the central longitudinal axis which is in the range of 25-90°).  
Regarding Claim 34, the modified method of Nimrod, Dietz, Witt and Lubeck teaches all of the limitations as discussed above regarding claim 33 and including the limitations of claim 34 as the hollow bore needle has been modified such that the internal lip has an increase in angle to the range of 35-60° (Lubeck, Fig. 4A, inclined surfaces 8’ increase to 45° relative to the central longitudinal axis which is in the range of 35-60°).  
Claims 30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Nimrod in view of Dietz and Witt, as applied to claim 18 above, and further in view of US 2011/0009827 to Bierman.
Regarding Claim 30, the modified method of Nimrod, Dietz, and Witt teaches all of the limitations as discussed above regarding claim 18, but does not expressly teach the method wherein the barrel of the hollow bore needle is made of a material comprising stainless steel.  
However, Bierman discloses an analogous invention directed to providing an access path into a blood vessel (Par. 0007, lines 1-4) which teaches a needle (Fig. 1A, element 22) having a barrel (Fig. 1A, element 32) which may comprise stainless steel (Par. 0163, lines 1-4). 

Regarding Claim 37, the modified method of Nimrod, Dietz, and Witt teaches all of the limitations as discussed above, but does not expressly teach the method wherein the barrel of the hollow bore needle has a length in the range of 2.5-12 cm and a diameter in the range of 18-24 gauge.
However, Bierman further teaches the invention wherein the barrel has a length in the range of 2.5-12 cm (Par. 0082, lines 1-10; the barrel 32 may have a length in the range of 3-20 cm which includes lengths in the range of 2.5-12 cm) and a diameter in the range of 18-24 gauge (Par. 0082, lines 10-17; the barrel may have a diameter in the range of 18-28 gauge which includes diameters in the range of 18-24 gauge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the barrel of the modified hollow bore needle of Nimrod, Dietz, and Witt to have a length in the range of 2.5-12 cm, as taught by Bierman, in order to access a targeted subcutaneous body space (Par. 0082, lines 1-2), and a diameter in the range of 18-24 gauge, as taught by Bierman, in order to withstand insertion forces without causing undue trauma (Par. 0082, lines 2-4). 
Response to Arguments
Applicant’s arguments with respect to the pending claims as being obvious over Moonka (US 5,290,244) in view of Baldwin (US 3,090,384), Dietz (WO 1996/018429), and Witt (US 4,842,585), and the dependent claims applied with Lubeck (US 5,100,390), or Franklin (US 2014/0249504), or Bierman (US 2011/0009827), have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491.  The examiner can normally be reached on M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783